Citation Nr: 0841701	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, denying the veteran's claims of 
service connection for a low back disorder and PTSD.  

The veteran requested and was afforded a hearing in March 
2008 before the undersigned Veterans Law Judge at the Board 
in Washington, DC.  A written transcript of that hearing was 
prepared, and a copy of that transcript has been incorporated 
with the evidence of record.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A low back disorder did not manifest during the veteran's 
military service, within a year of service, and has not been 
shown to otherwise be related to his service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in June 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claim 
in a March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in September 2005, and VA has obtained these 
records as well as the records of the veteran's outpatient 
treatment with VA.  Significantly, the veteran indicated in a 
letter received by VA in May 2007 that he had no additional 
evidence or information in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, to include arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Facts and Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder.  However, upon review of 
the evidence of record, the Board must conclude that the 
veteran's low back disorder did not manifest as a result of 
the veteran's military service.  As such, service connection 
is not warranted.  

A review of the veteran's service medical records reveals 
that his spine was found to be normal during his March 1963 
enlistment examination.  The veteran did not indicate that he 
suffered from back pain, and the examiner reported no current 
defects or diagnoses.  Likewise, according to the veteran's 
March 1966 separation examination, his spine was normal upon 
separation.  The veteran indicated on his report of medical 
history as part of this examination that he did not then, nor 
had he ever, suffered from recurrent back pain.  In fact, the 
veteran signed a statement during this examination confirming 
that there had been no change in his medical condition since 
his prior examination.  

The Board has considered the testimony provided by the 
veteran during his March 2008 hearing explaining why he did 
not report his back pain upon separation.  According to the 
veteran, he did not report his back pain because he wanted to 
return home and escape the criticism he received upon his 
release from active duty.  However, while the Board is 
sympathetic to the veteran's situation, a decision to grant 
service connection must be based on the evidence of record.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in active military service.  
38 C.F.R. § 3.303.  Without such evidence, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There was no report of back pain during service, and 
there is no evidence of injury incurred during active duty.  
The Board has reviewed the remainder of the evidence for an 
etiological relationship between his current back pain and 
his military service, but as will be explained in detail 
below, it was unable to find any such evidence.  

The first evidence relating to the veteran's spine after his 
separation from the military is a February 1968 X-ray 
examination taken for employment purposes.  According to the 
radiologist, there was very slight left lateral curvature of 
the lumbar spine without rotation of the vertebral bodies.  
The lumbosacral joints were found to be clear, but there was 
slight developmental wedging of the bodies of D12, L1 and L2.  
The radiologist concluded that there was nothing in the 
veteran's X-ray to suggest an employment risk.  

In June 1977, the veteran underwent an orthopedic 
consultation at the request of his employer.  This is the 
first evidence of treatment for low back pain since the 
veteran's separation from service - approximately 11 years 
later.  According to the private examiner, the veteran 
suffered from low grade active osteoarthritis of the lumbar 
spine with degenerative disc degeneration between the first 
and second lumbar vertebral segments.  The examiner noted 
that the veteran had an unusual degree of active 
osteoarthritis for a man of thirty-four years of age.  
However, the veteran reported that his low back disability 
had lessened to a great degree since switching to a more 
sedentary line of work.  

In addition to the above, the private medical examiner 
provided an opinion as to the etiology of the veteran's low 
back pain.  According to the examiner, the veteran reported 
injuring his back approximately 5 years prior to the date of 
examination.  The veteran reported that while working on a 
pole in a supporting belt, he twisted his low back and 
experienced pain and discomfort.  The veteran reported that 
since this injury, he had experienced recurrent attacks of 
low back disability when performing his duties as a linesman.  
The examiner opined that the veteran's osteoarthritis of the 
lumbar spine was occupational in character, having developed 
over the past several years as the result of his heavy duties 
as a linesman.  No mention of back pain since military 
service, or of an injury received in service, was made in the 
examination report.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder.  The Board is not denying that the veteran has a 
low back disorder.  This fact is well supported by the 
veteran's September 2005 VA examination and his outpatient 
treatment with VA.  However, there is no medical evidence of 
record suggesting that the veteran's back pain is somehow 
etiologically related to his military service, or that 
osteoarthritis was diagnosed within a year of his separation 
from service.  In fact, the 1977 employment evaluation is the 
only medical opinion of record, and that record clearly links 
the veteran's back pain to his post-service occupation rather 
than his military service.  

The Board recognizes that the veteran believes his low back 
disorder is related to his military service.  However, as a 
layperson, the veteran is not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, such as 
the etiology of a specific disorder).  As such, the Board 
does not find the veteran's own testimony on this matter to 
be sufficiently competent to refute the competent medical 
evidence described above that does not support a grant of 
service connection.  

VA did receive a statement from the veteran in July 2005, 
indicating that he underwent a physical examination with the 
New Jersey State Police in 1966 where he was told by the 
doctor that his back looked like it was in poor shape.  The 
veteran indicated that he had been unsuccessful in obtaining 
these records and requested VA attempt to obtain them for 
him.  In August 2005, VA was informed by the New Jersey State 
Police that they no longer had any record of, or reference 
to, the veteran in their system.  Since this evidence appears 
to no longer exist, the Board was not able to consider it 
when making its decision.  

Finally, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
low back disorder for approximately 11 years after separation 
from service tends to establish that the veteran's current 
back disorder did not result from his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a low back disorder must be denied.


ORDER

Service connection for a low back disorder is denied.  


REMAND

The veteran served in Korea and the Republic of Vietnam and 
contends that he is entitled to service connection for PTSD.  
However, the current evidence of record is insufficient to 
permit appellate review at this time.  Specifically, while 
the veteran has been diagnosed with PTSD, no attempt has been 
made to verify the veteran's stressors with the U.S. Army and 
Joint Services Records Research Center (JSRRC).

According to VA mental health outpatient treatment records, 
the veteran was found to have PTSD symptoms in April 2005.  
In a September 2005 VA PTSD examination, these findings were 
confirmed, and the veteran was found to meet the DSM-IV 
criteria for PTSD.  Since there is evidence of PTSD, VA 
should attempt to verify the veteran's alleged in-service 
stressors.  In July 2005, the veteran submitted his PTSD 
questionnaire describing his alleged stressors.  In November 
2005, the veteran submitted an additional statement 
describing his alleged stressors.  VA has not yet attempted 
to verify the veteran's alleged stressors with the JSRRC.  
Such action must be taken before appellate review may 
proceed.  



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Ask the veteran to provide any 
additional information regarding his 
claimed stressors experienced during his 
time in Vietnam.  The veteran should 
include the unit he was assigned to, and 
where his unit was serving at the time of 
the alleged stressors.  The veteran should 
be advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  

2.  The AMC should prepare a summary of 
all the claimed stressors and then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If appropriate, ask this 
organization to provide records of the 
activities of the veteran's unit (once the 
information is verified), or its higher 
headquarters, for the period of the 
veteran's service in Korea from August 
1963 to August 1964 and in Vietnam from 
August 1965 to March 1966.

A copy of the veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

3.  After response is received from the 
JSRRC, if any stressor is verified, the 
AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis (es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


